Exhibit 10.6

SCHEDULE

to the

MASTER AGREEMENT

dated as of June 28, 2007 between

Merrill Lynch Capital Services, Inc. (“Party A”)

and

Capital One Prime Auto Receivables Trust 2007-1 (“Party B”)

Reference is made to that certain Indenture dated as of June 28, 2007 (the
“Indenture”) among Party B as the Issuer thereunder and Deutsche Bank Trust
Company Americas, as Indenture Trustee. Capitalized terms used but not defined
in this Agreement or this Schedule will have the meanings ascribed to them in
the Indenture.

Part 1. Termination Provisions

 

(a) “Specified Entity” means, with respect to Party A for all purposes of this
Agreement, none specified, and with respect to Party B for all purposes of this
Agreement, none specified.

 

(b) “Specified Transaction” has its meaning as defined in Section 14 of this
Agreement.

 

(c) Section 5(a)(i) “Failure to Pay” applies to Party A and Party B.

 

(d) Section 5(a)(iii) “Credit Support Default” applies to Party A and Party B;
provided that only Section 5(a)(iii)(1) will apply in respect of Party B’s
obligations under Paragraph 3(b) of any credit support annex from time to time
entered into between Party A and Party B in relation to this Agreement.

Notwithstanding Section 5(a)(iii), any failure by Party A to comply with or
perform any obligation to be complied with or performed by Party A under any
credit support annex from time to time entered into between Party A and Party B
in relation to this Agreement shall not be an Event of Default unless (A) the
Moody’s Second Rating Trigger Requirements (defined below) apply and at least 30
Local Business Days have elapsed since the last time the Moody’s Second Rating
Trigger Requirements did not apply and (B) such failure is not remedied on or
before the third Local Business Day after notice of such failure is given to
Party A.

 

(e) Section 5(a)(ii) “Breach of Agreement,”
Section 5(a)(iv) “Misrepresentation”; Section 5(a)(vi) “Cross Default” and
Section 5(a)(viii) “Merger without Assumption” apply to Party A and do not apply
to Party B.



--------------------------------------------------------------------------------

“Specified Indebtedness” will have the meaning specified in Section 14, provided
that Specified Indebtedness shall not include deposits received in the course of
a party’s ordinary banking business.

“Threshold Amount” means, with respect to Party A (or its Credit Support
Provider), 3% of shareholders’ equity as described in its most recently
published audited financial statement or its equivalent in any currency
(excluding deposits).

 

(f) Section 5(a)(v) “Default under Specified Transaction” does not apply to
Party A or Party B.

 

(g) Section 5(a)(vii) “Bankruptcy” applies to Party A and Party B; provided that
the provisions of Section 5(a)(vii) clauses (2), (7) and (9) will not be
applicable to Party B; clause (3) will not apply to party B to the extent it
refers to any assignment, arrangement or composition that is effected by or
pursuant to the Transaction Documents; clause (4) will not apply to Party B to
the extent that it refers to proceedings or petitions instituted or presented by
Party A or any of its Affiliates; clause (6) will not apply to Party B to the
extent that it refers to (i) any appointment that is contemplated or effected by
the Transaction Documents or (ii) any appointment that Party B has not become
subject to; clause (8) will not apply to Party B to the extent that it applies
to Section 5(a)(vii)(2),(4),(6), and (7) (except to the extent that such
provisions are not disapplied with respect to Party B.

 

(h) Section 5(b)(i) “Illegality” applies to Party A and Party B.

 

(i) Section 5(b)(ii) “Tax Event” applies to Party A and Party B; provided that
the words “(x) any action taken by a taxing authority, or brought in a court of
competent jurisdiction, on or after the date on which the Transaction is entered
into (regardless of whether such action is taken or brought with respect to a
party to this Agreement) or (y)” shall be deleted.

 

(j) Section 5(b)(iii) “Tax Event upon Merger” does not apply to Party A but does
apply to Party B as Burdened Party. Section 6(b)(ii) will apply; provided that
the words “or if a Tax Event Upon Merger occurs and the Burdened Party is the
Affected Party” shall be deleted.

 

(k) Section 5(b)(iv) “Credit Event Upon Merger” does not apply to Party A or
Party B.

 

(l) “Automatic Early Termination” does not apply to Party A or Party B.

 

(m) Payments on Early Termination. “Market Quotation” and “Second Method” apply;
provided, however, with respect to an early termination in which Party A is the
Defaulting Party or sole Affected Party in respect of an Additional Termination
Event or Tax Event Upon Merger, notwithstanding Section 6 of this Agreement the
following amendment to the Agreement set forth in paragraphs (i) to (vii) below
shall apply:

(i) For the purposes of Section 6(d)(i), Party B’s obligation with respect to
the extent of information to be provided with its calculations is limited to
information Party B has already received in writing which Party B is able to
release without breaching any contractual obligations or the provisions of any
law applicable to Party B.

 

-2-



--------------------------------------------------------------------------------

(ii) The definition of “Market Quotation” shall be deleted in its entirety and
replaced with the following:

““Market Quotation” means, with respect to one or more Terminated Transactions,
a Firm Offer which is (1) made by an Eligible Replacement, (2) for an amount
that would be paid to Party B (expressed as a negative number) or by Party B
(expressed as a positive number) in consideration of an agreement between
Party B and such Eligible Replacement to enter into a transaction (the
“Replacement Transaction”) that would have the effect of preserving for such
party the economic equivalent of any payment or delivery (whether the underlying
obligation was absolute or contingent and assuming the satisfaction of each
applicable condition precedent) by the parties under Section 2(a)(i) in respect
of such Terminated Transactions or group of Terminated Transactions that would,
but for the occurrence of the relevant Early Termination Date, have been
required after that Date, (3) made on the basis that Unpaid Amounts in respect
of the Terminated Transaction or group of Transactions are to be excluded but,
without limitation, any payment or delivery that would, but for the relevant
Early Termination Date, have been required (assuming satisfaction of each
applicable condition precedent) after that Early Termination Date is to be
included and (4) made in respect of a Replacement Transaction with terms that
are, in all material respects, no less beneficial for Party B than those of this
Agreement (save for the exclusion of provisions relating to Transactions that
are not Terminated Transactions), as determined by Party B.”

 

-3-



--------------------------------------------------------------------------------

(iii) In determining whether or not a Firm Offer satisfies the condition in
sub-paragraph (4) of Market Quotation, Party B shall act in a commercially
reasonably manner.

(iv) The definition of “Settlement Amount” shall be deleted in its entirety and
replaced with the following:

“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:

 

  (a) if, on or prior to such early Termination Date, a Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions is accepted
by Party B so as to become legally binding, the Termination Currency Equivalent
of the amount (whether positive or negative) of such Market Quotation; or

 

  (b) if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by
Party B so as to become legally binding and one or more Market Quotations have
been communicated to Party B and remain capably of becoming legally binding upon
acceptance by Party B, the Termination Currency Equivalent of the amount
(whether positive or negative) of the lowest of such Market Quotation; or

 

  (c) if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by
Party B so as to become legally binding and no Market Quotations have been
communicated to Party B and remain capable of becoming legally binding upon
acceptance by Party B, Party B’s Loss (whether positive or negative and without
reference to Unpaid Amounts) for the relevant Terminated Transaction or group of
Terminated Transactions.

(v) At any time on or before the Early Termination Date at which two or more
Market Quotations have been communicated to Party B and remain capable of
becoming legally binding upon acceptance by Party B, Party B shall be entitled
to accept only the lowest of such Market Quotations (for the avoidance of doubt,
(i) a Market Quotation expressed as a negative number is lower than a Market
Quotation expressed as a positive number and (ii) the lower of two Market
Quotations expressed as negative numbers is the one with the largest absolute
value).

(vi) If Party B requests Party A in writing to obtain Market Quotations, Party A
shall use its reasonable efforts to do so before the Early Termination Date.

(vii) If the Settlement Amount is a negative number, Section 6(e)(i)(3) of this
Agreement shall be deleted in its entirety and replaced with the following:

“Second Method and Market Quotation. If Second Method and Market Quotation
apply, (1) Party B shall pay to Party A an amount equal to the absolute value of
the Settlement Amount in respect of the Terminated Transactions, (2) Party B
shall pay to Party A the

 

-4-



--------------------------------------------------------------------------------

Termination Currency Equivalent of the Unpaid Amounts owing to Party A and
(3) Party A shall pay to Party B the Termination Currency Equivalent of the
Unpaid Amounts owing to Party B, provided that, (i) the amounts payable under
(2) and (3) shall be subject to netting in accordance with Section 2(c) of this
Agreement and (ii) notwithstanding any other provision of this Agreement, any
amount payable by Party A under (3) shall not be netted-off against any amount
payable by Party B under (1).”

 

(n) “Termination Currency” means United States Dollars.

 

(o) Additional Termination Events.

 

  (i) The occurrence of any of the following events shall be an Additional
Termination Event:

 

  (A) Party A fails to comply with Part 6(m), or 6(q)(ii) of this Schedule;

 

  (B) (i) Party B fails to comply with Part 6(f)(i) of this Schedule; (ii) any
redemption, acceleration, auction, clean-up call or other prepayment in full,
but not in part, of the Notes outstanding occurs under the Indenture (or any
notice is given to that effect and such redemption, acceleration, auction,
clean-up call or other prepayment is not capable of being rescinded); or
(iii) the Indenture Trustee and/or the Noteholders take any action or exercise
any rights or remedies under the Indenture or under law that would result in
(1) the appropriation of any right, title and interest in and to the Collateral
under the Indenture in satisfaction, in whole or in part, of the obligations
secured thereby, but only to the extent that such appropriation has an adverse
effect on Party A, (2) the sale, liquidation or disposition of the Collateral
under the Indenture and the application of the proceeds thereof, in whole or in
part, to the obligations secured thereby, or (3) the release of the security
interest in the Collateral granted under the Indenture in exchange for receiving
either the payment, in whole or in part, of the obligations secured thereby;

 

  (C) Moody’s First Rating Trigger Collateral. Party A has failed to comply with
or perform any obligation to be complied with or performed by Party A in
accordance with the Credit Support Annex and either (x) the Moody’s Second
Rating Trigger Requirements do not apply or (y) less than 30 Local Business Days
have elapsed since the last time the Moody’s Second Rating Trigger Requirements
did not apply; or

 

  (D)

Moody’s Second Rating Trigger Replacement. (x) The Moody’s Second Rating Trigger
Requirements apply and 30 or more Local Business Days have elapsed since the
last time the Moody’s Second Rating Trigger Requirements did not apply and
(y) at least one Eligible Replacement has made a Firm Offer that would, assuming
the occurrence of an Early Termination Date,

 

-5-



--------------------------------------------------------------------------------

 

qualify as a Market Quotation (on the basis that paragraphs (i) and (ii) of
Part 1(m) above apply) and which remains capable of becoming legally binding
upon acceptance.

For the purpose of sub-paragraph (A), (C) and (D) above:

“Eligible Guarantee” means an unconditional and irrevocable guarantee that is
provided by a guarantor, that satisfies S&P Required Ratings and the Moody’s
First Trigger Required Ratings, as applicable, as principal debtor rather than
surety and is directly enforceable by Party B, where either (A) a law firm has
given a legal opinion confirming that none of the guarantor’s payments to
Party B under such guarantee will be subject to withholding for tax and such
opinion has been delivered to Moody’s, (B) such guarantee provides that, in the
event that any of such guarantor’s payments to Party B are subject to
withholding for tax, such guarantor is required to pay such additional amount as
is necessary to ensure that the net amount actually received by Party B (free
and clear of any withholding tax) will equal the full amount Party B would have
received had no such withholding been required or (C) in the event that any
payment under such guarantee is made net of deduction or withholding for Tax,
Party A is required, under Section 2(a)(i), to make such additional payment as
is necessary to ensure that the net amount actually received by Party B from the
guarantor will equal the full amount Party B would have received had no such
deduction or withholding been required.

“Eligible Replacement” means a leading dealer in the relevant market (A)(i) with
the Moody’s First Trigger Required Ratings or (ii) whose present and future
obligations owing to Party B are guaranteed pursuant to an Eligible Guarantee
provided by a guarantor with the Moody’s First Trigger Required Ratings,
(B) with the S&P Required Ratings and (C) which satisfies the Rating Agency
Condition with respect to Fitch.

“Financial Institution” means a bank, broker/dealer, insurance company,
structured investment vehicle or derivative product company.

“Firm Offer” means an offer which, when made, was capable of becoming legally
binding upon acceptance.

“Moody’s Short-term Rating” means a rating assigned by Moody’s under its
short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations.

 

-6-



--------------------------------------------------------------------------------

“Relevant Entities” or “Relevant Entity” means Party A and any guarantor under
an Eligible Guarantee in respect of all of Party A’s present and future
obligations under this Agreement.

“S&P Approved Ratings” means with respect to any Relevant Entity which is a
Financial Institution, either (i) the unsecured, unguaranteed and otherwise
unsupported short-term debt obligations of such Relevant Entity are rated at
least “A-1” by S&P or (ii) if the entity does not have a short-term rating from
S&P, the unsecured, unguaranteed and otherwise unsupported long-term debt
obligations of such Relevant Entity are rated at least “A+” by S&P.

“S&P Required Ratings” means (a) with respect to any Relevant Entity which is a
Financial Institution, either (i) the unsecured, unguaranteed and otherwise
unsupported short-term debt obligations of such Relevant Entity are rated at
least “A-2” by S&P or (ii) if the entity does not have a short-term rating from
S&P, the unsecured, unguaranteed and otherwise unsupported long-term debt
obligations of such Relevant Entity are rated at least “BBB+” by S&P or (b) with
respect to any Relevant Entity which is not a Financial Institution, either
(i) the unsecured, unguaranteed and otherwise unsupported short-term debt
obligations of such Relevant Entity are rated at least “A-1” by S&P or (ii) if
the entity does not have a short-term rating from S&P, the unsecured,
unguaranteed and otherwise unsupported long-term debt obligations of such
Relevant Entity are rated at least “A+” by S&P.

The “Moody’s First Trigger Requirements” shall apply so long as no Relevant
Entity has the Moody’s First Trigger Required Ratings.

An entity shall have the “Moody’s First Trigger Required Ratings” (x) where such
entity is the subject of a Moody’s Short-term Rating, if such rating is
“Prime-1” and its long-term, unsecured and unsubordinated debt obligations are
rated “A2” or above by Moody’s and (y) where such entity is not the subject of a
Moody’s Short-term Rating, if its long-term, unsecured and unsubordinated debt
obligations are rated “A1” or above by Moody’s.

The “Moody’s Second Rating Trigger Requirements” shall apply so long as no
Relevant Entity has the Second Trigger Required Ratings.

 

-7-



--------------------------------------------------------------------------------

An entity shall have the “Moody’s Second Trigger Required Ratings” (x) where
such entity is the subject of a Moody’s Short-term Rating, if such rating is
“Prime-2” or above and its long-term, unsecured and unsubordinated debt
obligations are rated “A3” or above by Moody’s and (y) where such entity is not
the subject of a Moody’s Short-term Rating, if its long-term, unsecured and
unsubordinated debt obligations are rated “A3” or above by Moody’s.

So long as the Moody’s Second Rating Trigger Requirements apply, Party A will at
its own cost use commercially reasonable efforts to, as soon as reasonably
practicable, procure either (x) an Eligible Guarantee in respect of all of
Party A’s present and future obligations under this Agreement to be provided by
a guarantor with the Moody’s First Trigger Required Ratings and/or the Moody’s
Second Trigger Required Ratings or (y) a transfer in accordance with
Part 6(a)(ii) below.

 

  (ii) For purposes of the right to terminate under Section 6(b)(iv) of the
Agreement pursuant to any Additional Termination Event set forth above, Party A
will be the sole Affected Party for any Additional Termination Event described
in Part 1(o)(i)(A), (C) and (D) and Party B will be the sole Affected Party for
any other Additional Termination Event described in Part 1(o). In each case, all
Transactions shall be Affected Transactions.

 

  (iii) “Rating Agency” means each of Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. (“S&P”) (so long as any Notes deemed
outstanding under the Indenture are rated by S&P) and Moody’s Investors Service,
Inc. (“Moody’s”) (so long as any Notes deemed outstanding under the Indenture
are rated by Moody’s) and Fitch, Inc. (“Fitch”) (so long as any Notes deemed
outstanding under the Indenture are rated by Fitch).

Part 2. Tax Provisions

 

(a) Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, each party makes the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Sections 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.

In making this representation, a party may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of this
Agreement, (ii) the satisfaction of the agreement of the other party contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement, and (iii) the satisfaction of
the agreement of the other party contained in Section 4(d) of this Agreement,
provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of this Agreement by reason of material
prejudice to its legal or commercial position.

 

-8-



--------------------------------------------------------------------------------

(b) Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement:

 

  (i) Party A makes the following representation:

It is a corporation organized under the laws of the State of Delaware.

 

  (ii) Party B makes the following representations:

 

  (A) It is a statutory trust organized or formed under the laws of the State of
Delaware.

 

  (B) Party B makes no other Payee Tax Representations.

 

(c) Tax Forms.

 

  (i) Delivery of Tax Forms. For the purpose of Section 4(a)(i) of this
Agreement, and without limiting Section 4(a)(iii) of this Agreement, Party B
agrees to duly complete, execute and deliver to Party A the tax forms specified
below (A) with respect to it before the first Payment Date under this Agreement,
(B) promptly upon reasonable demand by the other party and (C) promptly upon
learning that any such form previously provided by the party has become obsolete
or incorrect.

In addition, in the case of any tax form that is a Periodic Tax Form required to
be delivered by Party B under this Agreement, Party B agrees to renew such tax
form prior to its expiration by completing, executing and delivering to Party A
that tax form (“Renewal Tax Form”) in each succeeding third year following the
year of execution of any such tax form or Renewal Tax Form delivered by Party B
to Party A under this Agreement so that Party A receives each Renewal Tax Form
not later than December 31 of the relevant year. “Periodic Tax Form” means any
IRS Form W-8BEN, W-8IMY or W-8EXP that is delivered by Party B to Party A
without a U.S. Taxpayer Identification Number.

 

  (ii) Tax Forms to be Delivered by Party A:

Party A will deliver a correct, complete and duly executed U.S. Internal Revenue
Service Form W-9 (or successor thereto).

 

  (iii) Tax forms to be Delivered by Party B:

Party B will deliver a correct, complete and duly executed U.S. Internal Revenue
Service Form W-9 (or successor thereto) that eliminates U.S. federal back-up
withholding tax on payments to Party B under this Agreement.

 

-9-



--------------------------------------------------------------------------------

Part 3. Documents

 

(a) Delivery of Documents. When it delivers this Agreement, each party shall
also deliver its Closing Documents to the other party in form and substance
reasonably satisfactory to the other party. Except for the opinions of each
party’s counsel, the representation set forth in Section 3(d) shall apply to
each party’s Closing Documents. For each Transaction, a party shall deliver,
promptly upon request, a duly executed incumbency certificate for the
person(s) executing the Confirmation for that Transaction on behalf of that
party.

 

(b) Closing Documents.

 

  (i) For Party A, “Closing Documents” means:

 

  (A) an opinion of Party A’s counsel addressed to Party B in form and substance
reasonably acceptable to Party B; and

 

  (B) a duly executed incumbency certificate for each person executing this
Agreement for Party A, or in lieu thereof, a copy of the relevant pages of its
official signature book; and

 

  (C) a duly executed Guarantee of Merrill Lynch & Co. Inc. (a “Credit Support
Document”).

 

  (ii) For Party B, “Closing Documents” means:

 

  (A) an opinion of Party B’s counsel addressed to Party A in form and substance
reasonably acceptable to Party A;

 

  (B) a duly executed copy of the Amended and Restated Trust Agreement for
Party B;

 

  (C) a duly executed certificate of the secretary or assistant secretary of the
Owner Trustee of Party B certifying the name and true signature of each person
authorized to execute this Agreement and enter into Transactions for Party B;
and

 

  (D) a duly executed copy of the Indenture.

Part 4. Miscellaneous

 

(a) Addresses for Notices. For purposes of Section 12(a) of this Agreement,
unless otherwise specified in the relevant Confirmation, all notices to a party
shall, with respect to any particular Transaction, be sent to its address or
facsimile number specified below.

 

-10-



--------------------------------------------------------------------------------

To Party A:

Address: Merrill Lynch World Headquarters

4 World Financial Center, 18th Floor

New York, New York 10080

Attention: Swap Group

Facsimile No.: 917 778-0836

Telephone No.: 212 449-2467

(For all purposes)

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to counterparty’s address, telephone number or facsimile number
should be sent to:

GMI Counsel

Merrill Lynch World Headquarters

4 World Financial Center, 18th Floor

New York, New York 10080

Attention: Swaps Legal

Facsimile No.: 212 449-6993

To Party B:

Capital One Prime Auto Receivables Trust 2007-1

c/o Wilmington Trust Company, as Owner Trustee

1100 North Market Street

Wilmington, DE 19890-0001

Attention: Jeanne Oller

Telephone: (302) 636-6188

Facsimile: (302) 636-4140

With a copy to:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Attention: Director of Securitization

Telephone: (703) 720-1000

Facsimile: (703) 720-2121

Process Agent. Not applicable.

 

(b) Offices. Section 10(a) applies.

 

-11-



--------------------------------------------------------------------------------

(c) Multibranch Party. Party A is not a Multibranch Party. Party B is not a
Multibranch Party.

 

(d) “Calculation Agent” means Party A; provided, however, that if an Event of
Default occurs with respect to Party A, the Calculation Agent shall be the
person designated as such by Party B that shall be reasonably acceptable to
Party A.

 

(e) Credit Support Document. Details of any Credit Support Document:

 

  (i) For Party A, (i) the 1994 ISDA Credit Support Annex (New York Law) and
paragraph 13 thereto, (ii) the Guarantee of Merrill Lynch & Co., Inc., or
(iii) such other credit support document, if any, contemplated by Part 1(o) or
Part 6(m) of this Schedule.

 

  (ii) For Party B, the following is a Credit Support Document: the 1994 ISDA
Credit Support Annex (New York Law) and paragraph 13 thereto.

 

(f) Credit Support Provider.

 

  (i) For Party A, Credit Support Provider means: Merrill Lynch & Co., Inc and,
in the case of the reduction of Party A’s rating pursuant to Part 6(m) or
Part 1(o) of this Schedule, the Credit Support Provider that is party to the
Credit Support Document, if any, contemplated by Part 6(m) or Part 1(o) of this
Schedule.

 

  (ii) For Party B, Credit Support Provider means: Not Applicable.

 

(g) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of laws doctrine except Section 5-1401 and Section 5-1402 of the New York
General Obligations Law).

 

(h) Waiver of Jury Trial. To the extent permitted by applicable law, each party
irrevocably waives any and all right to trial by jury in any legal proceeding in
connection with this Agreement, any Credit Support Document to which it is a
party, or any Transaction. Each party also acknowledges that this waiver is a
material inducement to the other party’s entering into this Agreement and each
Transaction hereunder.

 

(i) Netting of Payments. Section 2(c)(ii) of this Agreement will apply.

 

(j) “Affiliate” has its meaning as defined in Section 14 of this Agreement.

 

(k) Jurisdiction. Section 13(b) is hereby amended by (i) deleting in the second
line of subparagraph (i) thereof the word “non” and (ii) deleting the final
paragraph.

Part 5. Other Provisions

 

(a) ISDA Publications.

 

-12-



--------------------------------------------------------------------------------

  (i) 2000 ISDA Definitions. This Agreement and each Transaction are subject to
the 2000 ISDA Definitions (including its Annex) published by the International
Swaps and Derivatives Association, Inc. (together, the “2000 ISDA
Definitions”) and will be governed by the provisions of the 2000 ISDA
Definitions without regard to any further amendment to the 2000 ISDA Definitions
subsequent to the date hereof. The provisions of the 2000 ISDA Definitions are
incorporated by reference in, and shall form part of, this Agreement and each
Confirmation. Any reference to a “Swap Transaction” in the 2000 ISDA Definitions
is deemed to be a reference to a “Transaction” for purposes of this Agreement or
any Confirmation, and any reference to a Transaction in this Agreement or any
Confirmation is deemed to be a reference to a Swap Transaction for purposes of
the 2000 ISDA Definitions. The provisions of this Agreement (exclusive of the
2000 ISDA Definitions) shall prevail in the event of any conflict between such
provisions and the 2000 ISDA Definitions.

 

(b) Additional Representations. Section 3 is amended by adding the following
Sections 3(g), (h), (i), (j) and (k):

“(g) No Agency. It is entering into this Agreement, any Credit Support Document
to which it is a party, each Transaction, and any other documentation relating
to this Agreement or any Transaction, as principal (and not as agent or in any
other capacity, fiduciary or otherwise).

(h) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into the Agreement and that Transaction and as to
whether the Agreement and that Transaction is appropriate or proper for it based
upon its own judgment and upon advice from such advisers as it has deemed
necessary. It is not relying on any communication (written or oral) of the other
party as investment advice or as a recommendation to enter into the Agreement
and that Transaction; it being understood that information and explanations
related to the terms and conditions of the Agreement and a Transaction shall not
be considered investment advice or a recommendation to enter into the Agreement
and that Transaction. No communication (written or oral) received from the other
party shall be deemed to be an assurance or guarantee as to the expected results
of the Agreement and that Transaction.

(i) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

(j) Status. The other party is not acting as a fiduciary for or an adviser to it
in respect of that Transaction.

(k) Eligibility. It is an “eligible contract participant” within the meaning of
Section 1(a)(12) of the Commodity Exchange Act (as amended, including as amended
by the Commodity Futures Modernization Act of 2000).”

 

-13-



--------------------------------------------------------------------------------

(c) Confirmation Procedures. Each party acknowledges and agrees that the
Confirmation executed as of the date hereof and designated as Party A Reference
No. 07DL17504 shall be the only Transaction governed by this Agreement (it being
understood that, in the event such Confirmation shall be amended (in any
respect), such amendment shall not constitute (for purposes of this paragraph) a
separate Transaction or a separate Confirmation). Party A and Party B shall not
enter into any additional Confirmations or Transactions hereunder.

 

(d) Party A represents that:

Pari Passu: Its obligations under this Agreement rank pari passu with all of its
other unsecured, unsubordinated obligations except those obligations preferred
by operation of law.

Part 6. Additional Terms Relating to the Indenture

 

(a) Permitted Transfers.

 

  (i) Subject to Section 6(b)(ii) and Part 6(a)(ii) below, Party A may not
transfer (whether by way of security or otherwise) any interest or obligation in
or under this Agreement without (A) the prior written consent of Party B and
(B) satisfaction of the Rating Agency Condition.

 

  (ii) Subject to giving prior written notice to Party B, if the Moody’s First
Rating Trigger Requirements apply, Party A may (at its own cost) transfer all or
substantially all of its rights and obligations with respect to this Agreement
to any other entity (a “Transferee”) that is an Eligible Replacement, subject to
the Rating Agency Condition, such that the Transferee contracts with Party B on
terms that:

(x) have the effect of preserving for Party B the economic equivalent of all
payment and delivery obligations (whether absolute or contingent and assuming
the satisfaction of each applicable condition precedent) under this Agreement
immediately before such transfer; and

(y) are, in all material respects, no less beneficial for Party B than the terms
of this Agreement immediately before such transfer, as determined by Party B.

 

  (iii) In determining whether or not a transfer satisfies the condition of
sub-paragraph (y) above, Party B shall act in a commercially reasonable manner.

 

  (iv) If an Eligible Replacement has made a Firm Offer (which remains capable
of becoming legally binding upon acceptance) to be the transferee of a transfer
to be made in accordance with (ii) above, Party B shall, at Party A’s written
request and at Party A’s cost, take any reasonable steps required to be taken by
it to effect such transfer.

 

-14-



--------------------------------------------------------------------------------

(b) Permitted Security Interest. For purposes of Section 7 of this Agreement,
Party A hereby consents to the Permitted Security Interest, subject to the
provisions of paragraph (c) below.

“Permitted Security Interest” means the pledge and assignment by Party B of the
Swap Collateral to the Indenture Trustee pursuant to the Indenture, and the
granting to the Indenture Trustee of a security interest in the Swap Collateral
pursuant to the Indenture.

“Swap Collateral” means all right, title and interest of Party B in this
Agreement, each Transaction hereunder, and all present and future amounts
payable by Party A to Party B under or in connection with this Agreement or any
Transaction governed by this Agreement, including, without limitation, any
transfer or termination of any such Transaction.

“Indenture Trustee” means Deutsche Bank Trust Company Americas, or any
successor, acting as Indenture Trustee pursuant to the Indenture.

 

(c) Effect of Permitted Security Interest.

 

  (i) Notwithstanding the Permitted Security Interest, Party B shall not be
released from any of its obligations under this Agreement or any Transaction,
and Party A may exercise its rights and remedies under this Agreement without
notice to, or the consent of, the Indenture Trustee or any Noteholder, except as
otherwise expressly provided in this Agreement.

 

  (ii) Party A’s consent to the Permitted Security Interest is expressly limited
to the Indenture Trustee for the benefit of the secured parties under the
Indenture, and Party A does not consent to the sale or transfer by the Indenture
Trustee of the Swap Collateral to any other person or entity (other than a
successor to the Indenture Trustee under the Indenture acting in that capacity),
and the manner in which the Indenture Trustee may realize upon the Swap
Collateral shall be to declare an Additional Termination Event and designate an
Early Termination Date by notice given to Party A pursuant to the Additional
Termination Event provisions of this Schedule.

 

  (iii) Party B hereby acknowledges that, as a result of the Permitted Security
Interest, all of its rights under this Agreement, including any Transaction,
have been assigned to the Indenture Trustee pursuant to the Indenture. Nothing
herein shall be construed as requiring the consent of the Indenture Trustee or
any Noteholder for the performance by Party B of any of its obligations
hereunder.

 

  (iv) Except as expressly provided in this Agreement for any Permitted
Transfer, Event of Default, Termination Event or Additional Termination Event,
Party A and Party B may not enter into any agreement to dispose of any
Transaction, whether in the form of a termination, unwind, transfer or otherwise
without the prior written consent of the Indenture Trustee (which consent shall
not be unreasonably withheld).

 

-15-



--------------------------------------------------------------------------------

  (v) Except as expressly provided in this Agreement, no amendment,
modification, or waiver in respect of this Agreement will be effective unless
(A) evidenced by a writing executed by each party hereto, and (B) the Indenture
Trustee has acknowledged its consent thereto in writing (which consent shall not
be unreasonably withheld) and each Rating Agency confirms that the amendment,
modification or waiver will not cause the reduction or withdrawal of its then
current rating on any Notes under the Indenture.

 

(d) Payments. All payments to Party B under this Agreement or any Transaction
shall be made to the Indenture Trustee.

 

(e) Set-off. Party A and Party B hereby waive any and all right of set-off with
respect to any amounts due under this Agreement or any Transaction, provided
that nothing herein shall be construed to waive or otherwise limit the netting
provisions contained in Sections 2(c) and 6 of this Agreement. Section 6(e) is
amended by deleting the following sentence: “The amount, if any, payable in
respect of an Early Termination Date and determined pursuant to this section
will be subject to any set-off.”

 

(f) Indenture.

 

  (i) Party B hereby acknowledges that Party A is a secured party under the
Indenture with respect to this Agreement, and Party B agrees for the benefit of
Party A that no Transaction Document will be amended by Party B or any Affiliate
of Party B without the prior consent of Party A to the extent that such consent
is required under such Transaction Document.

 

  (ii) On the date Party B executes and delivers this Agreement and the
Transaction, Party B hereby represents and warrants to Party A: that the
Indenture is in full force and effect; that Party B is not party to any separate
agreement with any of the parties to the Indenture (or with any other person or
entity) that would have the effect of diminishing or impairing the rights,
interests or benefits that have been granted to Party A under, and which are
expressly set forth in, the Indenture; that Party B’s obligations under this
Agreement are secured under the Indenture; that this Agreement constitutes an
Interest Rate Swap Agreement under the Indenture; that each Transaction entered
into under this Agreement is an Interest Rate Swap Agreement under the
Indenture; that Party A constitutes a Swap Counterparty under the Indenture;
that nothing herein violates or conflicts with any of the provisions of the
Indenture or any other documents executed in connection therewith.

 

(g)

Consent to Notice & Communications. Party B hereby consents to the giving to the
Indenture Trustee of notice by Party A of Party A’s address and telecopy and
telephone numbers for all purposes of the Indenture, and in addition, Party A
shall also be entitled at any time to provide the Indenture Trustee with copies
of this Agreement, including all Confirmations. In addition, Party A shall not
be precluded from communicating with the Indenture Trustee or any party to, or
any third party beneficiary under, the Indenture or the

 

-16-



--------------------------------------------------------------------------------

 

Sale and Servicing Agreement for the purpose of exercising, enforcing or
protecting any of Party A’s rights or remedies under this Agreement or any
rights, interests or benefits granted to Party A under the Indenture or the Sale
and Servicing Agreement.

 

(h) No Bankruptcy Petition. Party A agrees that, prior to the date which is at
least one year and one day after the Notes have been paid in full, it will not
institute against, or join any other person or entity in instituting against or
cause any party to institute against, Party B any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings, or other
proceedings under federal or state bankruptcy or similar laws, provided that
nothing herein shall preclude, or be deemed to estop, Party A from taking any
action in any case or proceeding voluntarily filed or commenced by or on behalf
of Party B or in any involuntary case or proceeding after it has commenced. This
Part 6(h) shall survive termination of this Agreement.

 

(i) Limitation of Liability. Notwithstanding anything contained herein to the
contrary, in executing this Agreement (including the Schedule, Credit Support
Annex, if applicable, and each Confirmation) on behalf of Party B, Wilmington
Trust Company (the “Owner Trustee”) is acting solely in its capacity as owner
trustee of Party B and not in its individual capacity, and in no event shall
Wilmington Trust Company, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of
Party B hereunder, for which recourse shall be had solely to the assets of
Party B.

 

(j) Party A’s Rights Solely Against Collateral. The liability of Party B to
Party A hereunder is limited in recourse to the Collateral and the other assets
and to the extent that the proceeds of the Collateral and other assets, when
applied in accordance with the priority of payments set forth in
Section 5.4(b) of the Indenture and the other applicable provisions of the
Indenture or Section 4.4 of the Sale and Servicing Agreement, as applicable, are
insufficient to meet the obligations of Party B hereunder in full, Party B shall
have no further liability in respect of any such outstanding obligations. It is
understood that the foregoing provisions shall not (i) prevent recourse to the
Collateral and the other assets for the sums due or to become due under any
security, instrument or agreement which is part of the Collateral and the other
assets (subject to the priority of payments set forth in the Indenture) or
(ii) constitute a waiver, release or discharge of any obligation of Party B
arising under this Agreement until the Collateral and the other assets have been
realized and the proceeds applied in accordance with the Indenture.

 

(k) No Suspension of Payments. Notwithstanding Section 2(a)(iii) of this
Agreement or Paragraph 4(a) of the Credit Support Annex, if applicable, Party A
shall not suspend any payments due under a Transaction or the transfer of
Eligible Credit Support under the Credit Support Annex, if applicable.

 

(l) Amendments/Waivers. Section 9(b) of the Agreement is hereby amended by
adding the words “or any Credit Support Document” after the word “Agreement” in
the second line thereof. In addition to the requirements of Section 9 of the
Agreement, this Agreement shall not be amended unless Party B shall have
satisfied the Rating Agency Condition.

 

-17-



--------------------------------------------------------------------------------

(m) S&P and Fitch Downgrade Event. In the event (i) S&P assigns to a Relevant
Entity that is a Financial Institution (x) a long-term senior unsecured debt
rating lower than “A+” to such Relevant Entity, if such Relevant Entity does not
have a short-term debt rating or (y) a short-term senior unsecured debt rating
lower than “A-1” to such Relevant Entity (each such event, a “S&P Approved
Ratings Downgrade”), (ii) Fitch assigns (x) a long-term senior unsecured debt
rating lower than “A” to Party A, or (y) a short-term senior unsecured debt
rating lower than “F1” to Party A, or (iii) Fitch ceases to assign a short-term
rating to the Relevant Entity (each such event, a “Party A Rating Downgrade”),
Party A shall promptly, but in no event later than two (2) Local Business Days
following the date of such Party A Rating Downgrade, give Party B and the
Indenture Trustee written notice of the occurrence of such Party A Rating
Downgrade (provided, however, that the failure to give such notice shall not be
an Event of Default or a Termination Event under this Agreement) and, subject to
Part 6(a)(i), use reasonable efforts to find an Eligible Replacement
counterparty that satisfies the Rating Agency Condition or obtain (at Party A’s
expense) an unconditional guarantee or other similar assurance in respect of
Party A’s obligations under this Agreement from a guarantor (which satisfies the
S&P Required Ratings) where both the guarantee and guarantor satisfy the Rating
Agency Condition and are acceptable to Party B and the Indenture Trustee.
Subject to Part 6(a)(i), Party A shall continue to perform its obligations and
use reasonable efforts to find a replacement counterparty until a suitable
substitute is in place. Not later than thirty (30) Local Business Days after
such Party A Rating Downgrade (or not later than ten (10) Local Business Days
after a S&P Approved Ratings Downgrade), if Party A has not transferred its
obligations to an Eligible Replacement in accordance with the foregoing
provisions, Party A shall post Eligible Collateral pursuant to the Credit
Support Annex providing for transfer of Eligible Collateral in an amount, of the
type and under terms as are necessary to satisfy the Rating Agency Condition. In
the event S&P (i) assigns to the Relevant Entity a rating lower than the S&P
Required Ratings or (ii) ceases to assign a short-term rating to the Relevant
Entity (each such event, a “S&P Required Ratings Downgrade”), Party A must
(a) post Eligible Collateral pursuant to the Credit Support Annex to this
Schedule, and (b) within 60 calendar days, either (i) obtain at Party A’s
expense an unconditional guarantee or other similar assurance in respect of
Party A’s obligations under this Agreement from a guarantor (which satisfies the
S&P Required Ratings) where both the guarantee and guarantor satisfy the Rating
Agency Condition and are acceptable to Party B and the Indenture Trustee or
(ii) find a replacement counterparty that satisfies the Rating Agency Condition
and the S&P Required Ratings. The cost of finding and putting into place a
replacement counterparty shall be borne by Party A. For the avoidance of doubt,
both parties agree that Party A shall only be required to post collateral
pursuant to the terms of a Credit Support Annex for the period (the “Collateral
Requirement Period”) commencing at the times specified above until a replacement
or a guarantee from a guarantor (meeting the requirements described above) is in
place. Once the Collateral Requirement Period has ended, Party B shall return
any such Eligible Collateral to Party A as soon as reasonably practicable and to
the extent such Eligible Collateral has not already been applied in accordance
with this Agreement or such Credit Support Annex.

 

-18-



--------------------------------------------------------------------------------

In the event of an Early Termination Date in respect of a Party A Rating
Downgrade or S&P Required Ratings Downgrade pursuant to Part 1(o)(i)(A) and the
entering into by Party B of alternative swap arrangements, Party A shall pay all
reasonable out-of-pocket expenses, including legal fees and stamp taxes,
relating to the entering into of such alternative swap arrangements.

For avoidance of doubt, this Part 6(m) does not relate to Party A’s obligation
to post collateral or obtain a guarantee in connection with the Moody’s First
Rating Trigger Requirements or the Moody’s Second Rating Trigger Requirements.

 

(n) Consent to Recording. Each party consents to the monitoring or recording, at
any time and from time to time, by the other party of any and all communications
between marketing and trading personnel of the parties, waives any further
notice of such monitoring or recording and agrees promptly to provide the other
party a copy of such recordings upon request.

 

(o) Reference Market-makers. The definition of “Reference Market-makers” set
forth in Section 14 of the Agreement shall be amended in its entirety to read as
follows: “Reference Market-makers” means four (4) leading dealers in the
relevant swap market selected by the party determining a Market Quotation in
good faith (a) from among dealers of the highest credit standing which satisfy
all the criteria that such party applies generally at the time in deciding
whether to offer or to make an extension of credit and (b) to the extent
practicable, from among dealers having an office in the same city. The rating
classification assigned to any outstanding long term senior debt securities
issued by such dealers shall be at least (1) “Aa3” or higher as determined by
Moody’s, (2) “AA-” or higher as determined by S&P, (3) “AA” or higher as
determined by Fitch or (4) an equivalent investment grade rating determined by a
nationally recognized rating service acceptable to both parties, provided,
however, that, in any case, if Market Quotations cannot be determined by four
(4) such dealers, the party making the determination of the Market Quotation may
designate, with the consent of the other party, one (1) or more leading dealers
whose long term senior debt bears a lower investment grade rating.

 

(p) USA PATRIOT Act Notice. Party A hereby notifies Party B that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Party B, which information includes the name and
address of Party B and other information that will allow Party A to identify
Party B in accordance with the Act.

 

(q) Compliance with Regulation AB.

 

  (i) Party A has been advised by Party B that Capital One Auto Receivables, LLC
(the “Seller”) and Party B are required under Regulation AB under the Securities
Act of 1933 and the Securities Exchange Act of 1934, as amended
(“Regulation AB”), to disclose certain information regarding Party A. Such
information may include financial information to the extent required under
Item 1115 of Regulation AB.

 

-19-



--------------------------------------------------------------------------------

  (ii) If required, upon written request, Party A shall provide to Party B or
the Seller the applicable financial information described under Item 1115(b) of
Regulation AB (the “Reg AB Financial Information”) within ten (10) Business Days
of receipt of a written request for such Reg AB Financial Information by the
Seller or Party B (the “Response Period”), so long as the Seller or Party B has
reasonably determined, in good faith, that such information is required under
Regulation AB. In the event that Party A does not provide any such Reg AB
Financial Information by the end of the related Response Period, Party A shall
promptly, but in no event later than ten (10) Local Business Days following the
end of such Response Period, find a replacement counterparty that (A) has the
ability to provide its applicable Reg AB Financial Information, (B) satisfies
the Rating Agency Condition, (C) is acceptable to Party B and (D) enters into an
agreement with Party B substantially in the form of this Agreement (such
replacement counterparty, a “Reg AB Approved Entity”). Party A shall continue to
perform its obligations and use reasonable efforts to find a Reg AB Approved
Entity until a suitable substitute is in place. The cost of finding and
transferring its rights and obligations to a Reg AB Approved Entity shall be
borne by Party A.

The failure of Party A to comply with its obligation to find a replacement
counterparty as described in the preceding paragraph will result in an
Additional Termination Event under Part 1(o)(i)(A) of this Agreement. In the
event of an Early Termination Date in respect of the foregoing Additional
Termination Event and the entering into by Party B of alternative swap
arrangements, Party A shall pay all reasonable out-of-pocket expenses, including
legal fees and stamp taxes, relating to the entering into of such alternative
swap arrangements.

 

  (iii) If Party B or the Seller request (in writing) the Reg AB Financial
Information from Party A, then the Seller or Party B will promptly (and in any
event within one (1) Business Day of the date of the request for the Reg AB
Financial Information) provide Party A with a written explanation of how the
significance percentage was calculated.

 

  (iv) Party A represents and warrants that the statements appearing in the
Preliminary Prospectus Supplement, dated June 13, 2007, or in the Prospectus
Supplement, dated June 14, 2007, each relating to Capital One Prime Auto
Receivables Trust 2007-1 under the headings “Summary of Terms – The Parties –
Swap Counterparty” and “The Swap Counterparty” (the “Prospectus
Information”) are true and correct in all material respects and do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

 

  (v)

(A) Party A shall indemnify and hold harmless Party B, the Seller, their
respective directors or officers and any person controlling Party B or the
Seller, from and against any and all losses, claims, damages and liabilities
caused by any untrue statement or alleged untrue statement of a material fact
contained in the Prospectus

 

-20-



--------------------------------------------------------------------------------

 

Information or in any Reg AB Financial Information that Party A provides to
Party B or the Seller pursuant to this Part 6(y) (the “Party A Information”) or
caused by any omission or alleged omission to state in the Party A Information a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(B) Capital One Auto Finance Inc. (“COAF”) shall indemnify and hold harmless
Party A, its respective directors or officers and any person controlling
Party A, from and against any and all losses, claims, damages and liabilities
caused by any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Prospectus Supplement referred to in clause
(iv) above (together with the accompanying base Prospectus), the Prospectus
Supplement referred to in clause (iv) above (together with the accompanying base
Prospectus) (collectively, the “Prospectus Disclosure”) or caused by any
omission or alleged omission to state in the Prospectus Disclosure a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that COAF shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
any such untrue statement or alleged untrue statement in or omission or alleged
omission made in any such Prospectus Disclosure in the Party A Information.

 

  (vi)

Promptly after the indemnified party under Part 6(y)(v) receives notice of the
commencement of any such action, the indemnified party will, if a claim in
respect thereof is to be made pursuant to Part 6(y)(v), promptly notify the
indemnifying party in writing of the commencement thereof. In case any such
action is brought against the indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) such indemnified party shall have been advised by such
counsel that there may be one or more legal defenses available to it which are
different from or additional to those available to the indemnifying party and in
the reasonable judgment of such counsel it is advisable for such indemnified
party to employ separate counsel, (ii) a conflict or potential conflict exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party, (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time

 

-21-



--------------------------------------------------------------------------------

 

after notice of the institution of such action or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. The indemnifying party will not, without the prior
written consent of the indemnified party, settle or compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified party is an actual or potential
party to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding. No indemnified party will
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder without the consent of
the indemnifying party, which consent shall not be unreasonably withheld.

 

(s) Tax.

 

  (i) Notwithstanding the definition of “Indemnifiable Tax” in Section 14 of
this Agreement, in relation to payments by Party A, any Tax shall be an
Indemnifiable Tax and, in relation to payments by Party B, no Tax shall be an
Indemnifiable Tax.

 

  (ii) Section 2(d)(i)(4) of this Agreement shall be deleted in its entirety and
replaced with the words “if such Tax is an Indemnifiable Tax, pay to Y, in
addition to the payment which Y is otherwise entitled under this Agreement, such
additional amount as is necessary to ensure that the net amount actually
received by Y (free and clear of Indemnifiable Taxes, whether against X or
Y) will equal the full amount Y would have received had no such deduction or
withholding been required”.

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized signatories as of the date hereof.

 

MERRILL LYNCH CAPITAL SERVICES, INC.

By:

 

/s/ Alexey Edwards

Name:

  Alexey Edwards

Title:

  Authorized Signatory

 

CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2007-B

By:

  WILMINGTON TRUST COMPANY, not in its individual capacity but solely in its
capacity as Owner Trustee

By:

 

/s/ J. Christopher Murphy

Name:

  J. Christopher Murphy

Title:

  Financial Services Officer

 

   S-1    Swap Schedule (COPAR 2007-1)



--------------------------------------------------------------------------------

Capital One Auto Finance, Inc. joins in this Schedule solely for purposes of
Part 6(y)(v) and (vi).

 

CAPITAL ONE AUTO FINANCE, INC.

By:

 

/s/ Richard Johns

Name:

  Richard Johns

Title:

  Assistant Vice President

 

   S-1    Swap Schedule (COPAR 2007-1)